UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SHIRLEY JOE,
Plaintiff-Appellant,

v.

TOGO D. WEST, JR., Secretary,
Department of the Army,
                                                                      No. 97-1975
Defendant-Appellee,

and

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,
Defendant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Newport News.
Henry C. Morgan, Jr., District Judge.
(CA-95-96)

Submitted: February 10, 1998

Decided: February 24, 1998

Before ERVIN and MOTZ, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Kenneth L. Roberts, ROBERTS & ROBERTS, P.C., Newport News,
Virginia, for Appellant. Major Joel E. Wilson, Litigation Attorney,
UNITED STATES ARMY LEGAL SERVICES OFFICE, Arlington,
Virginia; Helen F. Fahey, United States Attorney, Michael A. Rhine,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Shirley Joe appeals from the district court's order granting Appel-
lee's motion for summary judgment and dismissing her complaint
filed pursuant to the Rehabilitation Act of 1973, 29 U.S.C.A.
§§ 701-797 (West 1985 & Supp. 1997). Finding no reversible error,
we affirm.

Joe began working for Appellee in April 1989 as a Medical Data
Technician. Her position required that she type at a computer terminal
for a full eight-hour work day. In July 1989, Joe began complaining
about eye strain, allegedly caused by using the computer. She asked
for a transfer, but there were no other positions available in her unit.
Her supervisor made "unofficial" inquiries into the availability of
positions in other units, but there were none. Joe sought medical treat-
ment for her eye problems in the fall of 1989. While none of her treat-
ing physicians could find an organic reason for her pain, they opined
that it might be caused by using the computer. In an effort to accom-
modate Joe, her supervisors placed her on a light duty schedule,
which only required her to type at a computer terminal for four hours
a day. The remainder of the day was spent doing other administrative
duties. Another person was assigned to do the remainder of Joe's typ-
ing duties. This caused a considerable backlog in Joe's section. In the
spring of 1990, Joe's supervisors placed a temporary glare screen on
her computer and ordered a permanent glare screen. The Appellee
made these efforts to accommodate Joe even though she failed to pro-
vide requested medical documentation.1 Despite Appellee's efforts to
_________________________________________________________________
1 Joe's supervisors requested that she provide medical documents
describing the exact nature of her eye problems, potential causes and

                    2
accommodate her, Joe's supervisors rated her performance unsatisfac-
tory. Appellee terminated Joe in May 1990.

Summary judgment is appropriate when there is "no genuine issue
of material fact," given the parties' burdens of proof at trial. Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986); Fed. R. Civ. P.
56(c). In determining whether the moving party has shown that there
is no genuine issue of material fact, we must assess the factual evi-
dence and all inferences to be drawn therefrom in the light most
favorable to the non-moving party. See Ross v. Communications Sat-
ellite Corp., 759 F.2d 355, 364 (4th Cir. 1985). We review a grant of
summary judgment de novo. Higgins v. E.I. DuPont de Nemours &
Co., 863 F.2d 1162, 1167 (4th Cir. 1988). In the present case, we find
that the district court properly granted the Appellee's motion.

To establish a prima facie case under the Rehabilitation Act, Joe
must show that she has a disability, is otherwise qualified for the job,
and was terminated solely because of her disability. See Myers v.
Hose, 50 F.3d 278, 281 (4th Cir. 1995) (applying the same proof
scheme used for claims under the Americans with Disabilities Act).
The district court found that while Joe's eye strain was not a physical
disability which limited a major life activity, there was a genuine
issue of material fact concerning whether her supervisors considered
her to have a disability. The court nevertheless found that Joe was not
otherwise qualified for the job because no reasonable accommodation
would allow her to type at a computer terminal for eight hours a day.
The court further found that it was not reasonable for Appellee to
reassign Joe to another position which did not require typing at a
computer.2

Although both parties discussed the issue in their briefs, we decline
to address whether Joe had a disability as defined by the Rehabilita-
tion Act or was regarded as having such by Appellee. Even assuming
_________________________________________________________________

courses of treatment, and recommending ways Appellee could accommo-
date her.
2 The district court did not address whether Joe was terminated solely
because of her handicap. Since resolution of this issue is not necessary
to the disposition of this case, we decline to address it.

                     3
she satisfied this element, we agree with the district court that she
failed to show that a genuine issue of fact existed on the issue of
whether she could perform the essential functions of the job with or
without reasonable accommodation. It is undisputed that the position
required Joe to type at a computer for most, if not all, of an eight-hour
work day. However, even after Joe's supervisors reduced this require-
ment to four hours, obtained a temporary glare screen for her, and Joe
received new glasses, her work was still unsatisfactory. As a result,
she was unable to perform the essential functions of her job, even
with reasonable accommodations. Moreover, at the time of her dis-
charge, Joe provided no evidence, other than mere speculation, that
any other accommodations would enable her to type for a full eight
hours.3 Finally, we reject Joe's assertions that Appellee was required
to reassign her to a job which did not require typing at a computer.
See Carter v. Tisch, 822 F.2d 465, 467 (4th Cir. 1987) (employer is
not required to reassign plaintiff to alternative employment).

Accordingly, we affirm the district court's order. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED




_________________________________________________________________

3 We find Joe's reliance on a letter by Dr. Brown misplaced because it
was written after Joe's termination, and Dr. Brown's recommendations
were based on information provided by Joe. We also reject Joe's asser-
tion that her supervisors should have followed the Army Surgeon Gener-
al's guidelines regarding the use of video display terminals. First, the
guidelines do not carry the force of a regulation; they are merely sugges-
tions. Second, they are general in nature. To deal effectively with Joe's
alleged problems, her supervisors needed specific information from her
doctors concerning the exact nature of her problems and recommended
courses of treatment; Joe failed to provide such information.

                     4